Citation Nr: 0209604	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  00-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a herniated nucleus 
pulposus, L5-S1, post-operative.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from July 1973 to September 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO) that denied the claim for service connection for 
a herniated nucleus pulposus, L5-S1, post-operative.  In 
March 2001, the Board remanded the issue to the RO for 
further development.

The Board notes that a June 1996 rating decision denied 
service connection for a "back muscle disability."  The 
veteran was informed of that decision in a June 1996 letter 
from the RO.  However, since the current issue on appeal 
involves disc problems of the back, rather than a muscle 
disability, the claim is considered a "new" claim and not 
subject to the law and regulation pertinent to finality.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)); (citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994); Ephraim v. Brown, 82 F.3d 
399, 401-402 (Fed. Cir. 1996).

The veteran testified before a Member of the Board at a 
hearing held at the RO in December 2000.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show that the veteran's 
herniated nucleus pulposus, L5-S1, post-operative, had its 
origins in service.

CONCLUSION OF LAW

A herniated nucleus pulposus, L5-S1, post-operative, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  A 
letter sent to the veteran in May 2001 specifically informed 
him of the types of information he needed to provide to the 
RO and the evidence that the RO would assist him in 
obtaining.  The RO supplied the veteran with the applicable 
regulations in the SOC.

The veteran has presented testimony to a Member of the Board 
at a hearing during the pendency of this appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a hearing officer has a regulatory duty, pursuant to 
38 C.F.R. § 3.103(c)(2) (2001), to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be of advantage to the claimant's position.  Costantino 
v. West, 12 Vet. App. 517 (1999).  As discussed below, the 
Member of the Board attempted to obtain a chronology of 
medical treatment from the veteran, and the Member of the 
Board also elicited the availability of such records from the 
treating providers.

At the hearing in December 2000 the veteran reported his post 
service treatment.  Specifically, he indicated that he had 
begun seeking treatment at the VA shortly after leaving 
service.  T., 8.  The veteran also testified that he had been 
receiving Social Security benefits for a year and a half to 
two years.  The Board remanded the issue to the RO in March 
2001 with instructions to obtain the veteran's VA treatment 
records from the 1970s and 1980s, as wells as the medical 
evidence used in his Social Security decision.  The RO 
obtained VA treatment records for the veteran from 1976 to 
the present.  The RO contacted the Social Security 
Administration on two separate occasions requesting the 
veteran's records.  In a February 2002 letter, the Social 
Security Administration informed the VA that there were no 
records for the veteran.  The Board notes that the veteran 
was granted a non-service connected pension in February 1999.  
In his VA Form 21-527, Income Net-Worth and Employment 
Statement, dated March 1999, the veteran indicated that he 
was not in receipt of Social Security benefits.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran denied a 
history of trauma to the back or legs in a September 1973 
treatment note.  A March 1974 treatment note indicated that 
the veteran was seen complaining of middle back pain from the 
left side to the middle back.  He denied a history of trauma.  
No complaints related to the veteran's back were noted at his 
September 1974 separation examination.

Of record are VA treatment notes from May 1976 to September 
2001.  The first treatment note regarding the veteran's back 
is dated February 1996.  At that time the veteran reported a 
history of lower back pain, with a two-day history of pain in 
the right leg accompanied by pain and weakness.  A VA 
neurology clinic treatment note, dated later in February 
1996, indicated that the veteran reported a history of back 
pain for the past six to seven years, which had worsened in 
the last ten days after he picked his child up off the floor.

VA treatment notes showed that the veteran continued to 
receive treatment for lower back pain.  In April 1996, a 
right L5-S1 hemilaminectomy and diskectomy was performed 
after a MRI revealed a right L5-S1 herniated nucleus 
pulposus.  In January 1998, the veteran underwent a partial 
hemilaminectomy at L5-S1 with removal of the disk.  He 
subsequently developed recurrent symptoms and a redo right 
L5-S1 hemilaminectomy and diskectomy was performed in July 
1998.

Subsequent treatment notes, through September 2001, indicated 
that the veteran opted not to undergo more surgical 
procedures for his low back pain, but continued to seek 
treatment to manage his symptoms.  There are no notations in 
the veteran's VA treatment notes relating the veteran's back 
condition to service.

The veteran testified before a Member of the Board in 
December 2000.  He related that he injured his back in 1973.  
T., 3.  He also stated that he reinjured his back in March 
1974.  The veteran testified that, after service, he sought 
treatment off and on for his back.  T., 4.  He related that 
he had pain in his back since service, but often, instead of 
going to the VA, he rested at home and took over the counter 
medication.  He indicated that he had three surgeries on his 
back since service.  T., 5.  The veteran reported seeking 
treatment for his back in the seventies, '78 or '79.  T., 7.  
He also noted that he was not working and had been receiving 
Social Security benefits for a year and a half to two years.  
T., 8.  In addition, the veteran testified that he had no 
trauma to his back since service.  The veteran stated his 
belief that his back problems originated in service.  T., 9.

III.  Criteria

Service connection means that the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under the laws administered by the Secretary.  
38 U.S.C.A. § 5107A (West 1991 & Supp. 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a grant of service connection for a herniated 
nucleus pulposus, L5-S1, post-operative.  The reasons for 
this determination follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence on file 
that the veteran has a competent medical diagnosis of a 
herniated nucleus pulposus, L5-S1, post-operative.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  As the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge, his own assertions as to the 
existence, nature and etiology of his back complaints are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that there is no indication that there are 
any additional medical records relating to low back 
disability dated prior to 1996.  The earliest evidence of 
back disability, shown in 1996, contains no documentation as 
to date of onset or causation.  Subsequent records in 1996 
show a history of back pain for six or seven years.  The 
medical examiners within the available records note only the 
history provided by the veteran and provide no findings that 
link the current disorder (shown about two decades after 
service discharge) to any incident in military service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  Thus there is no competent medical evidence of 
record of a link between the post-service herniated nucleus 
pulposus, L5-S1, and active service.

The Board is cognizant of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) that provide that in the case of any 
veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation if consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  However, the evidence on file, including 
the veteran's testimony, shows that the veteran is not 
claiming that his injury occurred during a period of active 
duty involving combat.  Accordingly, the aforementioned 
provisions pertinent to combat veterans are not for 
application.

The veteran has testified that a back injury during service 
led to continuous back pain after service.  The Board must 
therefore also consider whether service connection may be 
warranted under the continuity-of-symptomatology analysis 
under 38 C.F.R. § 3.303(b).  In this case, there is no 
competent medical opinion submitted to satisfy the requisite 
nexus provision.  Further, there is no evidence in service 
that the veteran had a chronic disorder, which is supported 
by the lack of competent evidence that shows such disorder 
until years after service.  Consequently, service connection 
is not warranted under the provisions of 38 C.F.R. 
§ 3.303(b).

For the reasons stated above, the Board concludes that there 
is no medical evidence of a nexus between the veteran's 
active service and a herniated nucleus pulposus, L5-S1.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim.  It is also the judgment of 
the Board that VA's expanded duty to assist under VCAA does 
not warrant additional development for an examination.  A 
physician would review the same record as summarized above, 
which does not show a herniated nucleus pulposus, L5-S1, 
until approximately 20 years after service.  Inasmuch as 
there is no competent medical evidence which suggests that 
the veteran's current diagnosis of a herniated nucleus 
pulposus, L5-S1, which may be associate with his period of 
active service, an examination is not warranted.  See 
38 U.S.C.A. § 5103A(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001).  In this case, there is no competent evidence of a 
herniated nucleus pulposus, L5-S1, found to be etiologically 
related to the veteran's period of active military service.  
As such, a preponderance of evidence is against the claim and 
the appeal is denied.


ORDER

Entitlement to service connection for a herniated nucleus 
pulposus, L5-S1, post-operative, is denied.



		
	M. Sabulsky

	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

